Order granting plaintiff’s motion to examine Pincus Margulies, supervisor of town of Ramapo, before trial reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. A municipal corporation may not be examined before trial. (Kasitch v. City of Albany, 283 N. Y. 622.) What may not be done directly may not be done indirectly, by examining an officer of such a corporation before trial. Viewed as an examination of a witness before trial, the showing herein, if the examination were otherwise permissible, is insufficient. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.